              Case 2:18-cr-00315-RAJ Document 272 Filed 04/15/21 Page 1 of 2




1                                                               The Honorable Richard A. Jones
2
3
4
5
6
                            UNITED STATES DISTRICT COURT FOR THE
7                             WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
8
9
       UNITED STATES OF AMERICA,                          NO. CR18-315 RAJ
10
                                    Plaintiff,
11                                                        ORDER ON GOVERNMENT’S
                               v.                         MOTION IN LIMINE REGARDING
12
                                                          DEFENDANT’S PRIOR CONVICTION
13     GIZACHEW WONDIE,
                                    Defendant.
14
15
            THIS MATTER has come before the Court upon the government’s Motion in
16
     Limine Regarding Evidence of Defendant’s Prior Conviction. Dkt. 53. Having
17
     considered the motion, the defendant’s response (Dkt 66), and the files and pleadings
18
     herein, the Court finds oral argument unnecessary. For the reasons below, the Court
19
     DENIES the motion.
20
            According to the government, the defendant was previously convicted on or about
21
     November 11, 2008, in Idaho’s First District Court, of providing false information to an
22
     officer in violation of Idaho Code § 18-5413. A person violating this statute is guilty of a
23
     misdemeanor. The government seeks admission of this evidence pursuant to Fed. R.
24
     Evid. 609(a)(A)(2). The government seeks admission of this conviction should the
25
     defendant elect to testify at trial on grounds that this conviction involved “a dishonest act
26
     or false statement.”
27
28
      ORDER - 1
      United States v. Wondie, CR18-315 RAJ
             Case 2:18-cr-00315-RAJ Document 272 Filed 04/15/21 Page 2 of 2




 1          The government’s first hurdle to admissibility of this offense is that it is a 12-year-
 2 old misdemeanor. Admission of crimes after 10 years comes with limitations the
 3 government has not overcome with compelling evidence. Fed. R. Evid. 609(b)(1) limits
 4 admissibility to convictions where the probative value of the evidence is “supported by
 5 specific facts and circumstances.”
 6          The Court agrees with the defendant that the government has not supported their
 7 request for admission with any specific facts or circumstances other than bare assertions
 8 and conclusory statements. This is insufficient to meet the requirements of the rule.
 9          The government has also failed to provide convincing evidence that a 12-year-old
10 offense resolved by payment of a fine and court costs would be probative of the
11 defendant’s capacity for telling the truth. Under the limited statements of facts asserted
12 by the government, the Court finds that the probative value of this conviction is
13 remarkably low and certainly does not substantially outweigh the danger of its prejudicial
14 effect if allowed at trial.
15          For these reasons the government’s Motion in Limine Regarding Defendant’s
16 Prior Conviction is DENIED.
17
18          DATED this 15th day of April, 2021.
19
20                                                     A
21                                                     The Honorable Richard A. Jones
22                                                     United States District Judge
23
24
25
26
27
28
     ORDER - 2
     United States v. Wondie, CR18-315 RAJ
